Citation Nr: 0334971	
Decision Date: 12/12/03    Archive Date: 12/24/03	

DOCKET NO.  95-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including paranoid schizophrenia, a schizo-
affective disorder, major depression, and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder in November 2002.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
the Court granted a joint motion, vacating and remanding the 
Board's decision.  Copies of the Court's order and the joint 
remand have been included in the veteran's claims file.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full-year is allowed to respond to a 
VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
inquire where he has received VA 
treatment from March 2002 until the 
present.  Upon receiving a response the 
RO should contact the appropriate VA 
treatment facility(s) and request copies 
of all records relating to treatment of 
the veteran from March 2002 until the 
present.

3.  After obtaining any necessary 
release, the RO should contact Melanie K. 
Cotter, Ph.D., and request copies of all 
records relating to treatment of the 
veteran from September 2002 until the 
present.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested acquired psychiatric 
disorders.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is invited to comment upon any 
previous psychiatric evaluations of 
record.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently has any acquired psychiatric 
disorder, including paranoid 
schizophrenia, a schizo-affective 
disorder, major depression, or PTSD, that 
is related to his active service.  If an 
acquired psychiatric disorder, including 
paranoid schizophrenia, a schizo-
affective disorder, major depression, or 
PTSD cannot be medically linked or 
attributed to the veteran's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested back, neck, or right knee 
disabilities.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has any 
back, neck, or right knee disabilities 
that are related to his active service.  
If back, neck, or right knee disabilities 
cannot be medically linked or attributed 
to the veteran's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

6.  The RO should provide the veteran and 
his representative an appropriate 
statement of the case concerning the 
issues of entitlement to service 
connection for back, neck, and right knee 
disabilities.  He should be provided the 
appropriate period of time to perfect an 
appeal of these additional issues by 
submitting a timely substantive appeal, 
e.g., a VA Form 9 or equivalent 
statement.

7.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


